            Case 1:19-mj-00443-MSN Document
                                UNITED      3 DISTRICT
                                       STATES  Filed 10/10/19
                                                        COURTPage 1 of 1 PageID# 3
                                  EASTERN DISTRICT OF VIRGINIA
                                        ALEXANDRIA DIVISION                    \*
 UNITED STATES                                     JUDGE: MICIiAEI^NACHMANQEF
                                                   CASE NO.:         (VN.
                                                   I-DEARING:
                                                   DATE:
                                                   TIME:
 L£V                                               REPORTER: FTROOLD SYSTEM
 DEFENDANT(S)                                      CLERK: CHRISTINA MARQUEZ

                       TE
 COUNSEL FOR UNITED STAT
 COUNSEL FOR DEFENDANT  fTKn>fv\<;g< Ag)noi\p.-^V
 INTERPRETER                                LANGUAGE:
^j>^Tl5EFT. APPEARED( )THROUGH COUNSEL( )FAILED TO APPEAR                           ISSUE


><[^LE 5 ADVISEMENT                               ( )DEFT. ADMITS( )DENIES VIOLATION
M )COURT TO APPOINT COUNSEL                       ( )COURT FINDS DEFT. IN VIOLATION
( )DEFT. TO RETAIN COUNSEL                        ( )DEFT CONTINUED ON PROBATION
( )CONTACT PREVIOUS COUNSEL & REAPPOINT
( )PRELIMINARY EXAMINATION WAIVED
 ( )COURT FINDS PROBABLE CAUSE
 ><irtjbvT NOT SEEKING DETENTION
      )U.S. REQUESTS DETENTION( )GRANTED( )DENIED
 ( )DEFT PLACED ON PR BOND WITH CONDITIONS        ( )DEFT CONTINUED ON BOND
^>ii;^y>,^^MANDED
 CONDITIONS OF RELEASE:
 ($        )UNSECURED($           )SECURED( )PTS( )3"^ PARTY( )TRAVEL RESTRICTED
 ( )APPROVED RESIDENCE( )SATT( )PAY COSTS( )ELECTRONIC MONITORING
 { )MENTAL HEALTH TEST/TREAT( )ROL( )NOT DRIVE( )FIREARM( )PASSPORT
 { )AVOID CONTACT( )ALCOHOL & DRUG USE( )EMPLOYMENT

 MINUTES:


 ( )GOVT ADDUCED EVIDENCE & RESTS{ )EXHIBITS:.

 ( )DEFT ADDUCED EVIDENCE & RESTS( )EXHIBITS:

                        peroA\-^.cl -Vo                          rxr l^^r^


                    ^^\ \.j>A\ N x"d
                     vTifV^                                        r orvi\Mor\'S^
                                                                   ^
                                                                       p\aaL^ on
          (
 ( )GOV T.(    JDEFT.{ )JOINT MOTION TO CONTINUE( _)GRANTED( ).DE5Hro                ^
              Dog. mM\on oa^or secLxeM
  NEXT APPEARANCE
                                                                                     AM OR PM
                                                        PBV( )SRV( )VCR( )R5
 ( )DH( )P1I( )STATUS! )TRIAL( )JlllRY{ )PLEA { )SENT( )PB\


  {
          ■"'rem'r|™&*4rDr*.l tDidrhais,
 ( )ARRAIGN

      ) MA I' TER COlmNUED FOR FUR [1-0-R PROCEF.DINGS BEFORE THE GRAND JURY

  (   ) RELl-ASE ORDER GIVI^N TO USMS
